Exhibit 10.6(b)

 

 

AMENDMENT NO. 1 TO ETHANOL STORAGE AND THROUGHPUT AGREEMENT

THIS AMENDMENT NO. 1 TO ETHANOL STORAGE AND THROUGHPUT AGREEMENT (this
“Agreement”), is entered into as of January 4, 2016, and effective as of January
1, 2016 (the “Effective Date”), by and between Green Plains Ethanol Storage LLC
(the “Operator”) and Green Plains Trade Group LLC (the “Customer”).  Customer
and Operator are sometimes referred to in this Agreement as the “Parties” and
individually as a “Party.”

WHEREAS, Operator wishes to amend the Ethanol Storage and Throughput Agreement
effective July 1, 2015, between the Parties (the “Agreement”) on the terms and
conditions set forth herein. Terms used herein not defined herein shall have the
meaning set forth in the Agreement;

WHEREAS, Operator now owns, operates and maintains 14 ethanol storage terminals
as described on Exhibit G (each such terminal, a “Terminal” and collectively,
the “Terminals”) at 14 ethanol plants described in Exhibit H which provide
handling storage and throughput of denatured, fuel grade ethanol and have an
aggregate shell capacity of 31.79 million gallons, which allows Operator to (a)
receive deliveries of ethanol from various receipt point(s) from Customer’s
Ethanol Production Facilities (as defined herein), (b) to store ethanol, (c)
redeliver and load ethanol at various loading and/or delivery point(s), and (d)
redeliver ethanol via pipeline to various other delivery points;

NOW, THEREFORE, in consideration of the mutual premises of the parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1.Section 1.f. of the Agreement is hereby replaced in its entirety with the
following:

f.Minimum Throughput Capacity: Operator will provide an aggregate throughput
capacity at the Terminals for Customer each calendar quarter in the amount of
290 million U.S. gallons (the “Minimum Throughput Capacity”), such volumes to be
allocated among each of the Terminals as described in Exhibit G (each Terminal’s
allocated portion, the “Specified Terminal Throughput Capacity”).  Customer will
exclusively deliver to the Terminals all of the ethanol produced by the Ethanol
Production Facilities; provided, however, this obligation shall not prevent
Customer from delivering up to a maximum of 2% of alcohol and non-transportation
fuels to other terminal facilities. Customer shall have the right to deliver up
to the Minimum Throughput Capacity (on a system-wide basis) to the Terminals
each calendar month during the term subject to all other terms and conditions in
this Agreement, on a take-or-pay basis.  Customer may have additional Product
available to ship during a calendar quarter and will notify Operator of such
Product availability using the Nomination and Scheduling Procedures set forth in
Exhibit B.  Operator will use its best efforts to accommodate additional Product
at a Terminal over and above the Specified Terminal Throughput Capacity;
provided, however, that if the storage capacity at any of the Terminals is
insufficient to maintain storage for at least six days of the expected
production of the Customer’s Ethanol Production Facility adjacent to such
Terminal, Customer and Operator will negotiate the terms of providing service
above such level, including the potential construction of additional capacity.

2.Section 2.a. of the Agreement is hereby replaced in its entirety with the
following:

a.MTVC: For each calendar quarter during the Term, Customer shall be obligated
to tender for delivery to the Terminals and to nominate Customer Product for
delivery, a minimum volume of 246.5 million gallons of Customer Product (the
“Minimum Throughput Volume Commitment” or “MTVC”), such volumes to be allocated
among each of the Terminals as described in Exhibit G (the “Terminal Throughput
Volume Commitment” or “TTVC”).

 

--------------------------------------------------------------------------------

 

 

3.Exhibits G and H are replaced in their entirety with the Exhibits G and H
attached hereto and incorporated herein by reference.

4.Section 17 of the Agreement is hereby replaced in its entirety with the
following: 

17.Amendment and Waiver.  Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against either party unless such modification, amendment or waiver is approved
in writing and countersigned by each party hereto.  The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.  The addition of any person as a party to this Agreement shall
not constitute a modification or amendment to any provision of this Agreement.
The parties may amend the Agreement with just the addition of an additional
Exhibit G and Exhibit H, signed by the Parties, when Operator has added storage
capacity for which Customer has agreed to use Operator to provide storage and
throughput services pursuant to the terms hereof.

 [Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

 

 

 

OPERATOR: GREEN PLAINS ETHANOL STORAGE LLC

 

 

 

 

 

 

Signature:

/s/ Jerry L. Peters

 

 

Print Name:

Jerry L. Peters

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

CUSTOMER: GREEN PLAINS TRADE GROUP LLC

 

 

 

 

 

 

Signature:

/s/ Jerry L. Peters

 

 

Print Name:

Jerry L. Peters

 

 

Title:

Chief Financial Officer

 

 





--------------------------------------------------------------------------------

 

 



EXHIBIT G
TERMINAL DESCRIPTION

 

 

 

 

 

Location/Terminals

Minimum Throughput

(mmg per calendar quarter)

Ethanol Storage Capacity

(mmg)

Tank Bottoms

(in gallons)

Atkinson, Nebraska

9.38  2.074  363,000 

Bluffton, Indiana

27.90  3.000  277,170 

Central City, Nebraska

22.75  2.250  300,000 

Fairmont, Minnesota

21.56  3.124  275,000 

Hereford, Texas

21.25  4.406  642,600 

Hopewell, Virginia

12.75 

.761

166,600 

Lakota, Iowa

18.75  2.500  300,000 

Obion, Tennessee

27.96  3.000  250,000 

Ord, Nebraska

11.00  1.550  150,000 

Otter Tail, Minnesota

9.75  2.000  250,000 

Riga, Michigan

13.95  1.239  190,000 

Shenandoah, Iowa

15.11  1.524  150,000 

Superior, Iowa

11.10  1.238  228,000 

Wood River, Nebraska

23.29  3.124  280,000 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H
ETHANOL PRODUCTION FACILITIES

 

 

Ethanol Production Plant Location

Atkinson, Nebraska

Bluffton, Indiana

Central City, Nebraska

Fairmont, Minnesota

Hereford, Texas

Hopewell, Virginia

Lakota, Iowa

Obion, Tennessee

Ord, Nebraska

Otter Trail, Minnesota

Riga, Michigan

Shenandoah, Iowa

Superior, Iowa

Wood River, Nebraska

 



--------------------------------------------------------------------------------